Citation Nr: 0432454	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1959 to November 
1963. 

The current appeal to the Board of Veterans Appeals (the 
Board) is from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran had initially indicated he wanted to provide 
testimony at a personal hearing before a Veterans Law Judge 
at the RO.  He did not appear for the hearing scheduled for 
May 2004, and therefore, his request is considered to have 
been withdrawn.  The case is now before the Board to be 
decided on the evidence now of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The evidence of record sustains that the veteran was 
subjected to stress during his military service in Southeast 
Asia.

3.  Whether or not the veteran has PTSD and/or another 
acquired psychiatric disorder, it is not unreasonable to 
conclude that the veteran exhibits a chronic acquired 
psychiatric disorder to include depression and anxiety as a 
result of service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f), 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2003).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran's DD 214 reflects that he had active service from 
November 1959 to November 1963; his U.S. Marine Corps 
specialty was as a rifleman with the related civilian 
occupation described as small arms proof technician helper.  
Other documentation reflects that he served in positions as 
flight leader and flight tender, rifleman, mess man, fire 
team leader, squad leader, maintenance man and guard.

A NAVMC 118(17) is of record reflecting that his embarkation 
slips for sea and air travel showed service on the USS 
HENRICO (APA-45) in connection with Operation Fuji-McNair; 
onboard LST 1166 out of Okinawa in November 1960 in 
connection with Operation Packboard; on the USS MONTROSE (APA 
212) for participation with BLT 2/9 on Operation Spearhead IV 
out of Subic Bay; onboard the USS PAUL REVERE (APA 248) out 
of Manila and Cebu City including at least two patrols of the 
South China Sea; onboard the USS MAGOFFIN (APA 199) out of 
Subic Bay to Manila; and then back on the USS PAUL REVERE 
from Okinawa to San Diego.  

He has also recently submitted a Supplement to Cruisebook 2/9 
and a map to support the locations and activities of the 
units.  These are in the file.
 
Service records are very limited to include only a roster of 
dental visits and reports of his entrance and a separation 
examinations, on neither of which did he note a history of 
any mental health problems.  

A VA summary report shows care for agitated depression in 
1983; these VA clinical records are not available.

The veteran reported on his initial claim in 2000 that he was 
seen in 1965 for his first signs of psychiatric problems; and 
that his wife (for whom a marriage certificate is of record 
dated in 1966), and two sisters could verify that this was 
true and had been true for some 36 years.  

He reported that he had been seen at the VA facility in 1966; 
these records could not be found.  

He further indicated that he had been seen at another VA 
facility for similar mental health problems in 1987; these 
records also could not be found.

The veteran has detailed his in-service experiences, citing 
the ships which are confirmed on the official documents of 
record (as cited above).  He indicated that while patrolling 
in the South China Sea, they went ashore and trained in 
combat, never knowing exactly where they were, and that this 
was particularly true in June 1960 to July 1961 when they 
were in Thailand or Laos or Cambodia.  In what was thought to 
be Cambodia, they made two passes at the beach and did 
maneuvers on the beach which were stressful for everyone.  
When he returned, there were other deaths including 
associated with a large airplane crash from which they had to 
pick up bodies, and at which time one of his best friends 
died, and he accompanied the body back home to MN, helped 
with the funeral, etc., and then returned to duty.  

On that and on repeated other occasions, the veteran 
indicates that he had signed a paper stating that he would 
not divulge the location or other activities during that time 
in Southwest Asia.  Many years later, he was with a Marine 
Corps friend when they were in an auto accident; the friend 
was not wearing his seat belt and died.  He describes his 
ongoing nightmares and desire to kill himself, and says that 
his family has tolerated a great deal, and that his police 
friends have been very helpful to him.

On A VA examination in December 2000, an extensive in-service 
and post-service history was noted.  In service, he stated 
that he was busted for striking an officer, not knowing at 
the time, which was during a ballgame, that the fellow was an 
officer.  The veteran stated that in service, he was in 
Southeast Asia in locations the nature of which he was 
unclear; that he was with a squad leader with a group of 
Marines who would infiltrate an area, photograph targets and 
supply lines and then be extracted by helicopter.  

He said that he was never involved in any fire fight or was 
under attack, but that many times, he was in close proximity 
to the aftermaths of such attacks.  He said that at the time 
he was in the area, Americans were not officially engaged in 
the war, but nonetheless, he still saw people being blown up 
by stepping on booby-traps and other incidents of maiming, 
injury and death.  He stated that he had brought back many 
photos which he planned to make into a book, but that these 
were confiscated. 

He said that he had become very depressed in 1966 and with 
increasing financial and other problems, undertook a suicide 
attempt with an overdose.  

He was also rehospitalized several years later and did well 
thereafter with outpatient care.  He described the auto 
accident in which his friend recently had died, and indicated 
that charges had been filed against him in that regard.  He 
had also recently been processing the sale of some property 
to take care of debts, and had an accident involving a gun 
and this had resulted in his loss of two fingers, all of 
which had made his current situation go from bad to 
intolerable.

The examiner noted his symptoms, and opined that he was best 
now described as having major depression, recurrent moderate.  
However, he noted that he did not now have evidence of combat 
related PTSD, but the examiner "would not be surprised to 
find PTSD symptoms at some later time."  His Global 
Assessment of Functioning (GAF) score was 45.

Since then, the veteran has been seen, evaluated and treated 
with numerous medications and therapy by a variety of VA 
mental health care givers.  Diagnoses have included anxiety 
reaction, major depression, PTSD, and PTSD with depression.  

Extensive histories are of record and his PTSD has been said 
to be associated with his service experiences.  He has 
experienced nightmares, exaggerated startle response, and 
numerous other symptoms associated with PTSD and is in PTSD 
counseling groups.  The most prevalent diagnosis since 2000 
has been PTSD.

The veteran has admitted that he abused under familial 
circumstances prior to service.  

However, on repeated VA post-service clinical visits, the 
veteran has also related a number of incidents in service 
which he alleges were stressful.  

The veteran has given lists of alleged stressors on several 
occasions.  He has stated that as a rifleman and later, he 
was a squad leader assigned to Marine units which were 
patrolling the South China Sea and going ashore to locations 
in which Americans were not then officially engaged, he was 
subjected to considerable stress.  He also has related an 
incident in which a good friend died in service after an 
airplane incident and crash, and he had accompanied the body 
home for burial.  

He has indicated that he was sworn to secrecy about his 
service experiences and locations.  The service department 
has certified that no records are available for the units to 
which he was assigned at the stated times.
  

Analysis

The clinical records show that numerous private and VA 
psychiatrists have diagnosed the veteran as having an 
acquired psychiatric disability of one type or another.  
There was also clear evidence of abuse prior to service.  
However, it is significant that there is no documented 
evidence of preservice acquired psychiatric problems.  His 
commentaries concerning his service activities, the locations 
and circumstances are entirely consistent with the known 
facts associated therewith, and to the extent possible, are 
confirmed by service documentation itself.  

The Board notes that as is unique to this and similar cases, 
because of the covert nature of the activities of troops 
(particularly Marines) in the early 1960's, in locations not 
then, and often yet not identified, but clearly in the 
general but self-limited vicinity of the sites where the 
veteran was located, under circumstances and in times when 
American fighting forces were not yet officially engaged with 
any enemy, it certainly does not prejudice his claim that the 
service department itself is are unable to verify any 
activities or locations for the stated units to which he was 
officially assigned at those times and general sites in 
Southeast Asia.  He has stated that he was a squad leader who 
led others to photograph targets, etc. and then were 
helicoptered back to shipboard; this is entirely credible.  
His service files otherwise show occupational verfications 
that are entirely credible and consistent with the 
allegations he had made as to what he was doing and where.  
Furthermore, his 201 file specifically confirms all of his 
allegations with regard to ships, dates, and movements 
particularly in the South China Sea.

What is also certain, however, is that as a result of 
service, the veteran now exhibits, and has long exhibited, 
additional psychiatric disability.  This appears to have 
started fairly soon after separation from service, in about 
1966, and has been consistently ongoing since then, with some 
exacerbation with additional stress.  Since service, there 
have been a variety of psychiatric diagnoses.  He may or may 
not have PTSD.  However, whatever the actual diagnosis is 
irrelevant herein if in fact the veteran has an acquired 
psychiatric problem of service origin.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically 
credible.  His service records certainly support that he was 
doing what he says he was doing in a variety of capacities.  
They also corroborate that he was at locations where 
activities he has alleged were in all probability indeed 
taking place, under alleged circumstances that are entirely 
conceivable.  And even if he had known exactly where he was, 
which he and everyone with him at the time did not, it is 
entirely conceivable that he (and they) signed a 
nondivulgence statement on severe penalty, as alleged.  He 
was in all probability subject to combat compatible 
circumstances which offered considerable stress.  He was also 
subjected to subsequent stress with the in-service noncombat-
related death of his close friend, whose body is accompanied 
home for burial.  

The appropriate diagnosis may or may not be PTSD, but there 
are clearly elements thereof in his overall acquired neurosis 
with depression and anxiety.  

The Board finds that whatever the appropriate diagnosis for 
his current psychiatric disorder, the equivocation as to 
symptoms in and as a result of service, raises a doubt which 
must be resolved in his favor.  The veteran's psychiatric 
disorder, however diagnosed, and to include PTSD, is 
reasonably the result of service, and service connection is 
in order.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



